Exhibit 10.4

PERFORMANCE BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON SEMICONDUCTOR

2000 STOCK INCENTIVE PLAN

ON Semiconductor Corporation, a Delaware Corporation (“Company”), hereby grants
to William Schromm (“Grantee”), a Participant in the ON Semiconductor
Corporation (formerly known as SCG Holding Corporation) 2000 Stock Incentive
Plan (“Plan”), as amended, a Performance Based Restricted Stock Units Award
(“Award”) for Units (“Units”) representing shares of the Company’s Common Stock
(“Stock”). The grant is made effective as of the March 3, 2008 (“Grant Date”).
This Award is designated as a “Performance Based Restricted Stock Unit Award,”
and as such is granted under the Performance Share Award portion of the Plan.

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain members of the Board, and key employees, officers and
consultants of the Company and to enhance the ability of the Company to attract
new members of the Board, employees, officers and consultants whose services are
considered unusually valuable by providing an opportunity for them to have a
proprietary interest in the success of the Company.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Compensation Committee”)

C. The Compensation Committee approved the granting of Units to the Grantee
pursuant to the Plan to provide an incentive to the Grantee to focus on the
long-term growth of the Company.

D. To the extent not specifically defined in this Performance Based Restricted
Stock Units Award Agreement (“Agreement”), all capitalized terms used in this
Agreement shall have the meaning set forth in the Plan.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. Grantee is hereby granted a Performance Based Restricted
Stock Units Award for 45,000 Units, representing the right to receive the same
number of shares of the Company’s Stock, subject to the terms and conditions in
this Agreement. This Award is granted pursuant to the Plan and its terms are
incorporated by reference.



--------------------------------------------------------------------------------

2. Vesting of Units and Related Information.

2.1 Vesting of Units. The Units will vest in accordance with, and only upon the
attainment of, on or prior to the end of the Company’s fiscal quarter in which
the third anniversary of the Grant Date falls, the following performance
measures (“Performance Measures”):

 

Number of PBRSUs

Eligible for Vesting

  

Performance Measures

9,000    Specific product revenues of at least $31 million and a gross margin
percentage from specific product revenues of at least 36% in 2 consecutive
quarters 18,000    Specific product revenues of at least $33 million and a gross
margin percentage from specific product revenues of at least 38% in 2
consecutive quarters 18,000    Specific product revenues of at least $35 million
and a gross margin percentage from specific product revenues of at least 40% in
2 consecutive quarters

By way of example, if in two consecutive quarters the Company has specific
product revenues of at least $35 million and for those two quarters has a gross
margin percentage from specific product revenues of at least 40% (both
Performance Measures as determined by the Compensation Committee), then 100% or
45,000 of the Units will become vested.

2.2 Specific Product Revenues. For purposes of the above vesting schedule,
specific product revenues shall mean the sum of product revenues from Pal Code —
PQ (Power Switching) — for the Company for the relevant quarterly performance
period as reported in or derived from its operational profit and loss statements
for the specific Pal Code for PQ (Power Switching) determined in accordance with
U.S. generally accepted accounting principles (“GAAP”) consistently applied;
provided, however, if the Compensation Committee determines that an alternative
method would be more appropriate to achieve the objectives of this Award then
such method shall be applied to determine the specific product revenues for
purposes of the above vesting schedule for any applicable performance period.

2.3 Gross Margin Percentage from Specific Product Revenues. For purposes of the
above vesting schedule, gross margin percentage from specific product revenues
shall be calculated by dividing the gross margin from product revenues from Pal
Code – PQ (Power Switching) by the product revenues from PQ (Power Switching)
determined under 2.2 above. Gross margin from PQ (Power Switching) shall be
calculated based on product revenues from PQ (Power Switching) determined under
2.2 above less cost of revenues from PQ (Power Switching) products of the
Company for the performance period as reported in or derived from its
operational profit and loss statements for the PQ (Power Switching) Pal Code
determined in accordance with GAAP consistently applied, but adjusted as set
forth in the next sentence. Cost of revenues from PQ (Power Switching) products
of the Company shall be adjusted to exclude the following, if and when
applicable to the same for a relevant performance period: (i) amortizing of
purchased intangible assets; (ii) in-process research and development expense;
(iii) stock-based compensation expense from acquisitions; (iv) stock-based
compensation expense determined in accordance with Statement of Financial
Accounting Standards No. 123 (as revised and amended); (v) restructuring, asset
impairments and other, net; and (vi) expensing of the step up to fair market
value of inventory from acquisitions.

 

2



--------------------------------------------------------------------------------

2.4 Adjustment to Performance Measures for Extraordinary and Other Items. In
addition to the adjustments in Sections 2.2 and 2.3, the Compensation Committee
may adjust one or all of the Performance Measures, as it deems appropriate in
its sole discretion, to exclude the effect (whether positive or negative) of any
of the following types of events or matters with respect to the Company
occurring after the Grant Date of the Award: extraordinary items, other unusual
or infrequent matters or events or special items similar to the items that the
Company excludes or includes (as applicable) when calculating its “non-GAAP”
earnings. Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of the
Performance Measures in order to prevent the dilution or enlargement of the
Grantee’s rights with respect to the Award.

2.5 Final Determination of Performance Measures Attained. When the Grantee
believes that any of the performance criteria listed above have been achieved,
the Grantee shall notify the Senior Vice President of Human Resources of the
Company in writing of such achievement (“Notice of Achievement”). Thereafter,
the Compensation Committee will promptly review any such Notice of Achievement
and either accept it or provide an explanation for non-acceptance in writing.
The Grantee understands that such review by the Compensation Committee may
include an analysis of any and all parameters of the qualifying performance and
that the Compensation Committee’s final determination to accept or not accept a
Notice of Achievement for the relevant measurement period shall be made in good
faith and shall be final and binding on the Grantee. If a Notice of Achievement
is accepted by the Compensation Committee as described above, then the relevant
number of Units associated with such Notice of Achievement shall become fully
vested on the date the Compensation Committee has made such final determination.

3. Termination of Employment and Leave of Absence.

3.1 General. Subject to the provisions of 3.2 below, if the Grantee terminates
employment with the Company for any reason (including upon a termination for
Cause), any Units that are not vested under the schedule in 2 above will be
canceled and forfeited as of the date of termination of employment or service.
In no event shall any Units vest after the Company’s fiscal quarter in which the
third anniversary of the Grant Date falls.

3.2 Change in Control. If the Company terminates the Grantee’s employment
without Cause (including a deemed termination for Good Reason, if applicable for
this Grantee) within two (2) years following a Change in Control, then the
unvested portion of the Units shall become immediately vested.

4. Time and Form of Payment. Subject to the provisions of the Agreement and the
Plan, as the number of Units vest under 2 above, the Company will deliver to the
Grantee the same number of whole shares of Stock, rounded up or down.

5. Nontransferability. The Units granted by this Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Section 13.5 of the Plan.

 

3



--------------------------------------------------------------------------------

6. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Agreement the number and class of shares of stock into
which each outstanding share of Stock shall be so exchanged, all as set forth in
Section 14 of the Plan.

7. Delivery of Shares. No shares of Stock shall be delivered under this
Agreement until: (i) the Units vest in accordance with the schedule set forth in
2 above; (ii) approval of any governmental authority required in connection with
the Agreement, or the issuance of shares thereunder, has been received by the
Company; (iii) if required by the Compensation Committee, the Grantee has
delivered to the Company documentation (in form and content acceptable to the
Company in its sole and absolute discretion) to assist the Company in concluding
that the issuance to the Grantee of any share of Stock under this Agreement
would not violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations; and (iv) the Grantee has complied with 13
below of this Agreement in order for the proper provision for required tax
withholdings to be made.

8. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

9. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to nonvested Units until the Units become vested
and the Company issues shares of Stock to the Grantee.

10. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Grantee by the Company or a subsidiary, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the current address on file with the Company or
at such other address as such party may designate in writing from time to time
to the other party.

10.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and the
Agreement to the Company or to such third party

 

4



--------------------------------------------------------------------------------

involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

10.2 Consent to Electronic Delivery. The Grantee acknowledges that the Grantee
has read 10.1 above of this Agreement and consents to the electronic delivery of
the Plan documents and any grant notice, as described in 10.1. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company by telephone or in writing. The Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.

11. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Compensation Committee in accordance with the terms of and as provided in
the Plan. The Compensation Committee shall have the sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of the
majority of the Compensation Committee with respect thereto and to this
Agreement shall be final and binding upon the Grantee and the Company. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control. All questions of interpretation
concerning any grant notice, this Agreement and the Plan shall be determined by
the Compensation Committee.

12. Continuation of Employment. This Agreement shall not be construed to confer
upon the Grantee any right to continue employment with the Company and shall not
limit the right of the Company, in its sole and absolute discretion, to
terminate Grantee’s employment at any time.

13. Tax Withholding. Pursuant to Section 17.3 of the Plan, unless otherwise
provided by the Compensation Committee prior to the vesting of shares as set
forth in the next sentence, the Grantee shall satisfy any federal, state, local
or foreign employment or income taxes due upon the vesting of the Units (or
otherwise) by having the Company withhold from those shares of Stock that the
Grantee would otherwise be entitled to receive, a number of shares having a Fair
Market Value equal to the minimum statutory amount necessary to satisfy the
Company’s applicable federal, state, local and foreign income and employment tax
withholding obligation. In lieu of, and subject to, the above, the Compensation
Committee may also permit the Grantee to satisfy any federal, state, local, or
foreign employment or income taxes due upon the vesting of shares of the Units
(or otherwise) by: (i) personal check or other cash equivalent acceptable to the
Company; (ii) permitting the Grantee to execute a same day sale of Stock
pursuant to procedures approved by the Company; or (iii) such other method as
approved by the Compensation Committee, all in accordance with applicable
Company policies and procedures and applicable law.

14. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

 

5



--------------------------------------------------------------------------------

15. Integrated Agreement. Any grant notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.

16. Counterparts. Any grant notice and this Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

17. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Delaware.

18. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Grantee has signed this Agreement as of
the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:  

/s/ G. SONNY CAVE

  G. Sonny Cave   Senior Vice President, General Counsel, Chief Compliance &
Ethics Officer, and Secretary By:  

/s/ WILLIAM SCHROMM

  William Schromm

 

6